Citation Nr: 0613208	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for a left leg 
disability, including residuals of a left leg injury, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a July 1998 rating decision, the RO denied 
service connection for a crush injury of the left calf, and 
granted service connection for an exostosis of the left 
tibial plateau.  The RO assigned a 0 percent, noncompensable 
disability rating for the exostosis.  In August 2001, the 
veteran submitted a claim for a higher rating for his left 
leg disability.  In a March 2002 rating decision, the RO 
denied a compensable rating for the exostosis, and continued 
to deny service connection for residuals of a crush injury.  
The veteran appealed that rating decision.

In a July 2004 decision, the Board found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for residuals of a crush 
injury of the left calf.  The Board remanded the case to the 
RO to develop additional evidence and readjudicate the 
reopened claim for service connection for residuals of a 
crush injury, and the claim for a compensable rating for the 
exostosis.

In a November 2005 rating decision, the RO granted service 
connection for residuals of a crush injury of the left calf.  
The RO evaluated the left leg disorders as one disability, 
described as "exostosis of the left tibial plateau with 
degenerative changes, left knee meniscus (claimed as crush 
injury to the left calf)."  The RO assigned a 10 percent 
rating for the left leg disability, effective from August 
2001.  In December 2005, the veteran indicated that he was 
continuing his appeal of the assigned rating, seeking a 
rating in excess of 10 percent for his service-connected left 
leg disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left leg disability, residual to a crush 
injury in service, produces limitation of flexion of the left 
knee to 25 degrees, and no more than slight disability of the 
left calf muscles.


CONCLUSION OF LAW

The veteran's left leg disability meets the criteria for a 
disability rating of 20 percent, but no higher.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, 
Diagnostic Codes 5260, 5311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in November 2001, the RO issued the veteran a 
VCAA notice.  The November 2001 notice informed the veteran 
of the type of information and evidence that was needed to 
substantiate claims for service connection.  That notice did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequacy of the VCAA 
notices as to the elements of establishing a disability 
rating or an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

Herein, the Board grants a partial benefit by granting a 20 
percent rating for the service-connected left leg disability.  
The claims file contains evidence from medical and other 
sources that shows clearly and in detail the condition and 
impairment of the veteran's left leg.  Therefore, the veteran 
is not prejudiced by lack of notice regarding the 
requirements for particular ratings for his left leg 
disability.  The RO will assign an effective date for the 
rating increase granted herein, and will correct any defect 
in the notice with regard to the evidence necessary to 
establish an effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his increased rating claim.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claim.

Rating for Left Leg Disability

The veteran is seeking a rating higher than 10 percent for 
his service-connected left leg disability.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran sustained a crush injury of the left calf in 
service in March 1984, when his leg was crushed between a 
heavy piece of equipment that he and others were loading onto 
a truck, and the side of the truck.  X-rays taken in 1984 
showed no acute fracture, but showed an exostosis of the left 
tibial plateau.  Service treatment records show findings of a 
hematoma and of contusion of the gastrocnemius muscle.  The 
veteran reports that since the injury he has had intermittent 
and progressive pain and impairment of the left calf and 
knee.  He asserts that he has impairment of muscle function.  
In recent years, MRI of the left knee showed degeneration of 
the meniscus.

The VA rating schedule provides for rating benign bones 
growths (such as exostoses) as comparable to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  
Degenerative arthritis is rated based on the limitation of 
motion of the affected joint.  If the limitation of motion is 
not compensable, a major joint such as a knee is rated at 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion of the knee is rated at 0 percent if 
flexion is limited to 60 degrees, 10 percent if flexion is 
limited to 45 degrees, 20 percent if flexion is limited to 
30 degrees, and 30 percent if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Muscle injuries are rated according to the type of injury, 
history and complaint, and objective findings, with 
consideration of such symptoms as loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  
Injury of muscle group XI, which includes the gastrocnemius 
muscle in the calf, is rated at 0 percent if slight, 
10 percent if moderate, 20 percent if moderately severe, and 
30 percent if severe.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

After retirement from service, the veteran received medical 
treatment at an Army hospital.  Treatment notes dated from 
1998 to 2002 show reports of pain and cramping in the left 
calf.

In January 2003, the veteran had a hearing before a decision 
review officer at the RO.  The veteran reported that he had 
pain, tightness, cramps, and spasms in his left calf muscle.  
He stated that his left leg pain interfered with his sleep, 
and sometimes made him unable to go to work.  The veteran's 
wife reported that the veteran's pain medication interfered 
with his sleep.  She stated that he was unable to drive when 
the leg was especially painful.

On VA medical examination in January 2003, the veteran 
reported progressively worsening pain in his left knee with 
prolonged standing and walking.  He reported occasional 
swelling of the knee.  He indicated that he had missed about 
four days of work in the preceding year due to left knee and 
leg discomfort.  On examination, the veteran walked with a 
stiff left knee and a slight limp.  The veteran reported pain 
in the left knee at 110 degrees of flexion.  Flexion of the 
knee to 140 degrees was possible.  The examiner found no 
evidence of additional loss of mobility or function due to 
pain, fatigue, weakness, or lack of endurance following 
repeated movement.

The veteran's claims file contains records of outpatient 
treatment at private and VA facilities in 2003 to 2005.  VA 
treatment notes from January 2003 reflect the veteran's 
report of swelling in the left leg for one week.  He stated 
that bearing weight on the leg was painful, and he had not 
been able to walk on it.  The examiner noted that the calf 
was tender and tight.  In March 2003, the veteran reported 
chronic left knee pain, worse with weightbearing.  His gait 
was steady.  The examiner noted evidence of pain with deep 
palpation.  In April 2003, the veteran reported occasional 
left knee pain.  The range of motion of the knee was normal, 
and muscle strength in the left leg was normal.

In May 2003, private chiropractor S. I., D.C., wrote that the 
veteran had mild spasms and altered biomechanics in his left 
knee.  A VA physician who saw the veteran in May 2003 noted a 
limited range of motion of the left knee.  In September 2003, 
private physician J. S. F., M.D., noted tenderness in the 
left knee, with a full range of motion, and muscular tone, 
strength, and coordination intact.  In November 2003, Dr. F. 
noted that the veteran resisted flexion, and would not allow 
fluid motion of the knee.  Passive flexion was to 150 
degrees.  VA treatment notes from December 2003 reflect the 
veteran's report that medication and a knee brace provided 
some relief of his left knee and leg pain.

In VA treatment in July 2004, the veteran indicated that his 
left knee and leg pain had worsened in recent months.  A July 
2004 MRI of the left knee showed degeneration of the 
meniscus.  In August 2004, it was noted that the veteran 
walked with a slight limp.  A VA practitioner changed the 
type of brace to an unloader brace in December 2004.  
December 2004 x-rays of that knee showed an exostosis of the 
tibia, and no other abnormality.  An antalgic gait was noted 
in March 2005.  In August 2005, a VA practitioner noted that 
the range of motion of the veteran's left knee was limited 
due to pain.

On VA examination in March 2005, the veteran reported left 
leg pain that had worsened over time.  He stated that the leg 
also had stiffness, muscle tightness, and intermittent 
swelling.  He wore an extensive medial unloader brace on his 
left leg.  He reported having pain with all walking, and 
worse pain with extensive walking, which was required in his 
job as a security guard.  He related having missed six to 
eight days of work in the preceding six months because of 
flare-ups of left leg symptoms.  He stated that during flare-
ups he tried to stay off of his leg, and he applied ice.  He 
reported that he was not able to stoop, and that he had to 
circumduct his left leg when going up or down stairs because 
of pain with attempted bending.  He stated that his left leg 
problems made him unable to run or engage in recreational 
activities.  He indicated that he took pain and anti-
inflammatory medications.

The examiner observed that the veteran's gait was restricted 
and asymmetric in his brace.  There was guarding and active 
muscular resistance to flexion of the knee.  There was active 
flexion to 15 degrees, and passive flexion, with strong 
counter-resistance, to 25 degrees.  The examiner reported 
observing flexion of the left knee to 90 degrees when the 
veteran was dressing, but the veteran disagreed that he had 
flexed that knee to 90 degrees.  Motion of the left knee was 
painful, and the knee was clearly tender to palpation.  The 
knee had no swelling on examination, and the collateral 
ligaments were stable.  In an October 2005 addendum to the 
examination report, the examiner expressed the opinion that 
it was more likely than not that the veteran's current left 
leg and knee symptoms were residuals of the crush injury 
during service.

The evidence indicates that the range of motion of the 
veteran's left knee is limited due to pain.  The most severe 
limitation noted in medical records is the limitation to 25 
degrees of active flexion on VA examination in March 2005.  
Limitation of motion to that extent is consistent with a 20 
percent rating under Diagnostic Code 5260.

The veteran's crush injury in service included muscle injury.  
In service, the injury was described as a contusion.  There 
was no debridement or infection.  There was no penetrating 
wound.  The type of injury most closely resembles the 
criteria under 38 C.F.R. § 4.56 for slight disability of 
muscles.  The veteran received treatment in service for the 
left calf injury.  He was hospitalized for two days.  He was 
walking without crutches by three to four weeks after the 
injury.  He has consistently complained of pain in the calf 
muscle and fatigue after standing or walking.  The history 
and complaint of the left calf muscle disability fall between 
the criteria under 38 C.F.R. § 4.56 for slight and moderate 
disability of muscles.

The crush injury to the veteran's calf did not leave a scar.  
No physician has found that there is a fascial defect, 
atrophy, or impaired tonus.  The veteran has reported a 
lowered threshold of fatigue in his left leg, although that 
fatigability has not been clearly noted by physicians who 
have examined and treated the veteran.  The objective 
findings most closely resemble the criteria under 38 C.F.R. 
§ 4.56 for no more than a slight disability of muscles.  
Overall, the evidence indicates that the veteran's left calf 
injury produces no more than a slight disability of muscles.  
Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a slight 
disability of muscles is rated at 0 percent.

Considering the limitation of motion of the knee and the 
disability of the calf muscles, the evidence supports a 20 
percent rating for the veteran's left leg disability.  As 
flexion of the knee is not limited to 15 degrees, and the 
disability of the muscles is not more than slight, a rating 
higher than 30 percent is not warranted.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential 


theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his left leg disability.  The veteran 
has reported having missed up to one or two days per month 
from his job as a security guard during flare-ups of left leg 
pain.  The loss of those work days constitutes an impact on 
his employment, but does not rise to the level of marked 
interference with his employment.  The Board finds that the 
20 percent rating granted herein adequately and appropriately 
compensates the veteran's left leg disability, and that there 
are no exceptional factors that make it impractical to apply 
the regular rating schedule criteria.  There is, therefore, 
no basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to a 20 percent disability rating for a left leg 
disability is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


